Citation Nr: 1432979	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to March 1961.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In June 2010 and May 2013, the Board remanded this matter for additional development. 

The record before the Board consists of an electronic record known as the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

The Veteran was afforded a VA examination in July 2010 to determine the severity of his hearing loss.  The VA examiner essentially determined that the results of the examination were inconsistent due to the Veteran's failure to cooperate and did not accurately portray the degree of severity of the Veteran's hearing impairment.  The examiner also failed to provide an adequate assessment of the effects of the disability on his daily life.  The Veteran thereafter submitted a statement challenging the examiner's description of him as uncooperative.

As a result, the Board remanded the claim in May 2013 for a new examination completed by an examiner other than the examiner that attempted the July 2010 examination.  The Board directed the examiner to, "fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities."

The resulting June 2013 VA examination was performed by an audiologist other than the July 2010 audiologist; however, this examiner did not review the c-file or fully describe the effects of the Veteran's disability on his occupational functioning and daily activities.  The Appeals Management Center (AMC) attempted to obtain an addendum opinion describing the Veteran's functional limitations.  However, this opinion was provided by the July 2010 examiner.  This examiner also did not provide a full description of the Veteran's functional limitations, but instead simply noted that it was, "clear that the Veteran is having a great deal of difficulty communicating and has been for some time as evidenced by his and his wife's statements."  

Because an opinion was given by the July 2010 examiner contrary to the May 2013 remand directives, and because the opinion is inadequate, this claim must be remanded for another examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, development to obtain any outstanding medical records pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

     2.  Then, the RO or AMC should afford the Veteran a VA examination by an examiner other than the examiner who performed the July 2010 VA examination to determine the current degree of severity of the Veteran's bilateral hearing loss and the effects of the disability on the Veteran's daily activities and occupational functioning.  All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  The examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In determining the effects of the hearing loss, the examiner should consider the pertinent lay evidence of record, to include the January 2008 statement from the Veteran's wife and the transcript of the Mach 2010 hearing in which the Veteran and his wife testified.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                            (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



